Citation Nr: 1031021	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from May 1964 to May 
1967 as a wheel vehicle mechanic in the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has filed a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD) for which he 
has a current diagnosis from VA treatment providers.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders, 4th ed. 
(1994) (DSM-IV).  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  Here, it is not clear whether the diagnosis from VA 
treatment was in accordance with the DSM-IV.

The Veteran has alleged at least one event related that is 
related to a fear of hostile military activity.  He has alleged 
an event that involved the destruction of a village, including 
all of the villagers, that he, at the time, thought was full of 
enemy combatants.  A fear of hostile military activity is defined 
as when "a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death...and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror."  Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. pt. 3).  If, as in the 
present case, a stressor claimed by a veteran is related to the 
veteran's fear of hostile military activity and a VA psychiatrist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the place, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  Here, the 
Veteran's claimed stressor is consistent with a soldier serving 
in the Republic of Vietnam during the 1966-67 timeframe.  As 
such, a VA examination is needed to determine whether the Veteran 
has PTSD in accordance with the DSM-IV, and if so whether the 
claimed stressor is adequate to support the diagnosis of PTSD.  

VA must provide the Veteran with a psychiatric examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, and (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
veteran's service, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  Here, the Veteran has been diagnosed with PTSD and has 
provided statements about stressors that occurred during his 
military service.  However, there is no medical evidence on file 
that addresses the causation of the Veteran's PTSD.  Therefore, 
the Veteran is entitled to a psychiatric examination in 
connection to his claim.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a psychiatric 
examination for PTSD.  The claims folder 
must be made available to the examiner and 
his/her review of the claims folder must 
be noted in the examination report.  The 
examiner should state whether the Veteran 
has PTSD in accordance with the DSM-IV and 
whether the PTSD is at least as likely as 
not related to an event that occurred in 
service.  If PTSD is diagnosed, the 
examiner must specifically state what 
stressor(s) the diagnosis is based upon.  
If the examiner determines that a 
medically-sound opinion cannot be reached 
without resorting to speculation, it is 
requested that an explanation as to why 
that is so be included.
2.	Thereafter, review the case on the basis 
of the additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).


